Corrected Notice of Allowance
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 has been considered by the examiner. An initialed copy enclosed herewith.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments to the claim in the response filed 8/16/2021 limiting the location of the extension sequence, and is structurally distinct from a hinge sequence based on this location, overcomes the pending double patenting rejections. Claims 73, 75-84, 86, 87, 92-95, 97-104 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Meera Natarajan/Primary Examiner, Art Unit 1643